DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 6/2/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 6 and 19-20, the claims do not further limit the subject matter of claims 1 or 11, since all limitations in claims 6 and 19 are already listed in claims 1 and 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 17-20 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansson (US 2003/0120279 A1) in view of Holmstrom et al (US 2012/0237899 A1).
Regarding claim 11, Hansson discloses a base body for a dental implant (10; the Examiner notes the claim is only directed to the base body and not any other components of the implant), wherein said base body is made of ceramic [0041], is configured to be anchored in a jawbone (configured to be used as such), has a bearing surface (e.g. upper most rim edge of base body) and a cylindrical blind hole (9/15; cylindrical at least in part, see Fig. 3) with an internal thread (15) formed in the blind hole, and configured for attaching an implant superstructure to said base body by using 
Holmstrom et al, however, teaches a dental implant (Figs. 1-2), comprising a coronal portion (6) encompassing a bore (24) and below the coronal portion, an intermediate portion (14) encompassing an internally threaded portion (28), wherein the coronal portion encompassing the bore extends for 50% of the length of the implant (see [0168]).  It is noted that in the embodiment where the coronal portion encompassing bore extends for 50% of the implant length, the intermediate portion and . 
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansson in view of Holmstrom et al, in view of Morrow (US 6743018 B1).
Regarding claims 15-16, Hansson/Holmstrom, as combined above, discloses that the blind bore has a length which amounts to more than 50% of the total length of the base body, but does not specifically teach wherein the length amounts to 80 or 90% of the body as required.  However, Morrow teaches that the exact length of the blind hole in relation to the length of the base body is a result effective variable, dependent on the desired implant used and physical characteristic of the implant (see col 9, lines 45-.  
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansson in view of Holmstrom, further in view of Cottrell (US 6655961 B2).
Regarding claim 21, Hansson/Holmstrom, as combined above, discloses that the base body is formed of ceramic, but does not explicitly teach zirconium oxide as required. 
Cottrell, however, teaches that both a dental implant and superstructure (abutment) can be made of a ceramic in the form of zirconia (zirconium oxide, see col 1, lines 38-41). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hansson/Holmstrom, as combined above,, to include Cottrell's zirconium oxide material, as such modification would improve the aesthetics and strength of the implant and abutment, and would merely involve the selection of a known material based on its suitability for its intended use, which has been held to be within the skill of the ordinary artisan (see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Claims 1, 4-6, 9-10 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolb et al (DE 202008014591 U1) in view of Cottrell (US 6655961 B2).
Regarding the above claims, Kolb et al discloses a dental implant (see Figs. 1-3) with a base body (A, see below) being anchorable in a jawbone (capable of being used as such) and having a bearing surface (e.g. upper most rim of base body) and a cylindrical blind hole (B) with an internal thread (G) formed in the blind hole (B, cylindrical to receive screw threads, at least); and an implant superstructure (C) attachable to said base body using a screw (capable of being used as such; see Figs), and contacting the bearing surface of the base body (e.g. upper most rim of base body where shoulder of superstructure engages (see Fig. 1)), and a screw (D, Fig. 4) for attaching the superstructure to the base body (see Figs. 1-3), wherein said bearing surface is located at a longitudinal end of the body, facing away from an apical end of the base body, and extends substantially perpendicular to a longitudinal axis of the screw (see Figs and explanation above); wherein in an assembled state of said dental implant, a threaded portion (F) of said screw engages with said internal thread (G) of said blind hole (B) of said base body (see Figs; assembled state/engagement interpreted as fully assembled position where superstructure is pressed onto implant via screw, as claimed and explained below), wherein in said assembled state said implant superstructure is pressed against said bearing surface of said base body by the screw (e.g. in the fully engaged position; see explanation above), wherein the length of the base body extends from the bearing surface to an apical end of the base body (e.g. full extent of base body), and wherein said engagement between said threaded portion of 

    PNG
    media_image1.png
    717
    696
    media_image1.png
    Greyscale

Cottrell, however, teaches that both a dental implant and superstructure (abutment) can be made of a ceramic in the form of zirconia (zirconium oxide, see col 1, lines 38-41). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kolb, to include Cottrell's ceramic material, as such modification would improve the aesthetics and strength of the implant and abutment.  
Additionally, the term "wherein the base body is manufactured by powder-injection molding methods" and the term “wherein said implant superstructure is manufactured by powder injection molding methods” (per claim 10) are deemed product by process limitations.  As noted in MPEP 2113 product by process limitations are not defined by the specific steps of making the product, but only by the structure imparted by the process.  In the instant case, the only structure imparted is a one piece ceramic base body and superstructure, which the device of Kolb/Cottrell, as combined above, discloses, meeting the limitations of the claim.  
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolb et al in view of Cottrell in view of Holmstrom et al (US 2012/0237899 A1).
Regarding claim 2, Kolb/Cottrell, as combined above, does not teach wherein the internal thread extends over its entire length only in said lower half of the base body as required.  
Holmstrom et al, however, teaches a dental implant (Figs. 1-2), comprising a coronal portion (6) encompassing a bore (24) and below the coronal portion, an intermediate portion (14) encompassing an internally threaded portion (28), wherein the coronal portion encompassing the bore extends for 50% of the length of the implant (see [0168]).  It is noted that in the embodiment where the coronal portion encompassing bore extends for 50% of the implant length, the intermediate portion and threaded portion would lie and extend only in the lower half of the implant, since they are located below the coronal portion.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of .  
Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolb et al in view of Cottrell, further in view of Morrow (US 6743018 B1).
Regarding claims 3 and 12, Kolb/Cottrell, discloses that the blind bore has a length which amounts to more than 50% of the total length of the base body, but does not specifically teach wherein the length amounts to 80 or 90% of the body as required.  However, Morrow teaches that the exact length of the blind hole in relation to the length of the base body is a result effective variable, dependent on the desired implant used and physical characteristic of the implant (see col 9, lines 45-55).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kolb/Cottrell, as combined above, to provide the bore with a length that amounts to at least 80% or at least 90% of the length of the implant, as such modification would merely involve the optimization of a result effective variable, .  
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolb et al in view of Cottrell, further in view of Willoughby (US 5873721).
Regarding claims7-8, Kolb/Cottrell, as combined above, teaches all the features of the claimed invention, including wherein the superstructure has an extension (I, above) that in the assembled state, is inserted into a further recess of the base body (e.g. portion of recess which receives extension), but does not teach wherein the extension provides an anti-rotation form fit/lock between the superstructure and base body as required.  
Willoughby, however, teaches a female dental implant with a bore which receives a male superstructure (abutment), wherein both the bore and the abutment have matching ant-rotation surfaces to provide an anti-rotation form fit between the components (see Fig 4), and wherein the anti-rotation form fit is formed by an extension received in a further recess of the base body (e.g. at 14).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kolb/Cottrell, to include Willoughby's extension/recess with anti-rotation form fit between superstructure and body, as such modification would aid in aligning the superstructure as desired to the implant, and aid in transferring alignment from a setup or model, improving overall accuracy and aesthetics of the restoration. 
Response to Arguments
Applicant's arguments filed 6/2/21 have been fully considered but they are not persuasive and additionally do not address the new interpretation above necessitated by Applicant’s amendments.
Regarding Applicant’s arguments to the combination of Hansson/Holmstrom, Applicant argues that the interpretation relied on, in particular that of the bearing surface, is made in hindsight and that it is obvious that the abutment would not rest thereon.  However, the Examiner notes that there is no modification in Hansson that Applicant argues that would be based on hindsight reasoning.  Specifically, the bearing surface already exists in the Hansson device, and Applicant has not traversed this finding.  Further, the arguments to obvious or proposed use with an abutment are not relevant in the instant claim, as it is only directed to the base body, not the complete implant system.  Accordingly the Examiner maintains an appropriately sized and shape abutment can be used with the implant of Hansson to bear on the bearing surface as required, if so desired.  Regarding the use of Holmstrom, Applicant argues that Holmstrom does not teach that the internal thread is only in the lower half of the base body as required, however the Examiner disagrees.  Specifically, Holmstrom shows a coronal portion of the implant (6), disclosed to be up to 50% of the length of the implant.  Further, the internal thread is found inside portion (14) located below portion (6).  Accordingly should portion 6 extend for 50% of the length, then the portion (14), with the threads, would only be in the bottom half of the implant.  Applicant’s arguments that the portions 6 and 14 do not affect the positioning of the threads and internal bore ignore 
Regarding the combination of Kolb/Cottrell, Applicant argues that the combination is not proper due to the “thin wall” of the Kolb implant, and that the identified bearing surface is not a bearing surface.  First, Applicant argues that due to the “thin wall” of the Kolb implant, it would not have been obvious to modify the material thereof to use a ceramic, as taught by Cottrell.  However, these arguments are not supported by any evidence or fact finding, and are therefore respectfully considered as opinion, which the Examiner does not find persuasive.  The Examiner notes that zirconia and other ceramics are old and well known materials used in dental implants, and there is no evidence provided showing that the Kolb device would not function when formed of a ceramic.  Next, Applicant argues that the Examiner’s interpretation of the bearing surface is improper because the abutment bears on the lower surface of the implant.  However, the Examiner notes that such arguments ignore the disclosure of Kolb which clearly shows contact at the interpreted bearing surface between the implant and superstructure.  Further, the claim does not prohibit the superstructure from also contacting the implant at more than one bearing surface.  The arguments to a “double fit” being not possible are not supported by any evidence and are additionally respectfully considered as opinion, which the Examiner does not find persuasive.  Therefore, Applicant’s arguments have been fully considered but are not persuasive and do not address the new interpretation above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5316476 teaches a similar dental implant with threads in the lower half.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772